Citation Nr: 1629315	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-27 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left neck puncture wound scar.

2.  Entitlement to service connection for swelling of the mouth with difficulty speaking.

3.  Whether new and material evidence has been received to reopen a claim for service connection for cancer of the throat and mouth (malignant tumor of the lower jaw and malignant lymph node dissection claimed as neck cancer), as secondary to a left neck puncture wound scar.

4.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include depression, as secondary to a left neck puncture wound scar.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to September 1985.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010 and July 2012 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board via videoconference in his October 2012 substantive appeal, but he withdrew this request in a February 2016 statement.


FINDINGS OF FACT

1.  The Veteran's left neck puncture wound scar is not painful or unstable and is not productive of visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features, or with four or more characteristics of disfigurement.

2.  Swelling of the mouth with difficulty speaking is not related to the Veteran's left neck puncture wound scar or otherwise related to service.

3.  Evidence related to the Veteran's cancer claim received since a final July 2007 Board decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of a relationship between cancer and service or a service-connected disability.

4.  Evidence related to the Veteran's psychiatric disability claim received since a final April 2008 Board decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of a relationship between an acquired psychiatric disability and service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a left neck puncture wound scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

2.  The criteria for service connection for swelling of the mouth with difficulty speaking have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Evidence received since a final July 2007 Board decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for cancer of the throat and mouth (malignant tumor of the lower jaw and malignant lymph node dissection claimed as neck cancer), as secondary to a left neck puncture wound scar, is therefore not warranted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2015).

4.  Evidence received since a final April 2008 Board decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include depression, as secondary to a left neck puncture wound scar, is therefore not warranted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.   

The Veteran was provided a VA examination in May 2011 of his left neck puncture wound scar which also addressed his claimed mouth swelling and difficulty speaking.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not been provided with a VA examination of his claimed psychiatric disability or cancer of the mouth and throat.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, new and material evidence has not been submitted here and therefore VA examinations or medical opinions are not required.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Left Neck Puncture Wound Scar

The Veteran claims an evaluation in excess of 30 percent for his left neck puncture wound scar.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, which in turn directs that scars of the head, face, or neck are to be evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Ratings under this code are based in part on characters of disfigurement.  The eight characteristics of disfigurement for purposes of evaluation under this code are:  (1) a scar 5 or more inches in length; (2) a scar at least one-quarter inch wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches; (6) abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Scars with one characteristic of disfigurement warrant a 10 percent rating.  The Veteran's current 30 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for scars or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Additional evaluations for unstable or painful scars are available under 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is warranted for 1 or 2 such scars, a 20 percent rating is warranted for 3 or 4 such scars, and a 30 percent rating is warranted for 5 or more such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, the assigned evaluation for the total number of scars is increased by 10 percent.  

The Veteran underwent a VA examination of his scar in May 2011.  He reported pain and daily skin breakdown, pain in chewing and swallowing, swelling of the tongue, difficulty speaking and eating, and broken and bleeding teeth.  On physical examination, there was a disfiguring linear horizontal scar of the upper neck status post injury with a branch on the left.  This scar was extended in surgery related to the Veteran's cancer.  The entire scar measured 24 by 0.1 centimeters.  It was not painful on examination and there was no skin breakdown, keloid formation, inflammation, or edema.  The scar did not adhere to underlying tissue and on palpation it was depressed.  The scar did not limit the Veteran's motion or his function.  Texture was normal, as the scar was no shiny, scaly, atrophic, or irregular.  There was no hyperpigmentation or hypopigmentation.  The scar was no indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose cheeks, lips, or chin.  There was underlying tissue damage from the portion of the scar due to the lymph node dissection.  There were additional scars present, but these were surgical in nature and related to the Veteran's cancer, not his in service injury.  The examiner noted that the Veteran's cancer surgery led to his difficulty eating, talking, and swallowing, and that these difficulties are therefore less likely than not due the original injury scar.

In his August 2012 notice of disagreement, the Veteran claimed constant pain every day from his scars, but he did not differentiate between his scars related to cancer surgery and his puncture wound scars.  Specifically, he referred to the pain caused by the metal plates and screws in his mouth, which were the result of his jaw surgery to remove his tumor.

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's left neck puncture wound scar.  Higher ratings are warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features, or with four or more characteristics of disfigurement.  Additionally, a separate rating is available for evidence of a painful or unstable scar.  There is no such evidence in the record.  The VA examiner specifically found no underlying soft tissue loss and no gross distortion of features.  The Veteran's puncture wound scar, even as extended by cancer surgery, still exhibits only two characteristics of disfigurement, as it is greater than 5 inches in length and was depressed on palpation.  The examiner found that it was less than a quarter inch wide, did not adhere to underlying tissue, and was not productive of hyperpigmentation, hypopigmentation, abnormal texture, underlying soft tissue loss, induration, or inflexibility.  Furthermore, there is no evidence of scar instability, and although the Veteran has stated that his scar is painful, he has not specified that this pain is related to his puncture wound scar as opposed to his multiple surgical scars, and the VA examiner made a finding of no objective evidence of pain or instability on examination.  The Board finds the examiner's specific and objective findings more credible than the Veteran's general statements of pain.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's left neck puncture wound scar.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's scar.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including disfigurement, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his scar is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Swelling of the Mouth with Difficulty Speaking

The Veteran claims service connection for swelling of the mouth with difficulty speaking.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms or treatment related to swelling in the mouth or difficulty speaking.

Private treatment records indicate that from August to October of 2003 the Veteran underwent speech therapy due to his mandibulectomy for squamous cell carcinoma of the mandible.

In his March 2011 claim, the Veteran claimed that residuals from his surgery make it difficult to talk and cause his tongue to swell.

As described above, the Veteran underwent a VA examination for his service-connected scar in May 2011.  In explaining the Veteran's surgical history and associated scars, the examiner opined that the Veteran's mouth swelling and difficulty speaking was less likely than not related to service-connected scar, but rather was related to his cancer surgeries.  This opinion was based on the rationale that the cancer surgery involved surgery to the mouth with plates and screws placed in the lower jaw and removal of teeth.  

In an October 2012 statement, the Veteran reported constant pain in his mouth, requiring him to blend his food prior to eating.

The Board finds that the evidence weighs against a finding that swelling of the mouth or difficulty speaking is related to the Veteran's left neck puncture wound scar or otherwise related to service.  There is no evidence of a direct relationship to service, and the Veteran claims that the disability is related to his left neck puncture wound scar.  The Board finds the opinion of the VA examiner highly probative, however.  The examiner explained that swelling of the mouth and difficulty speaking were more likely the result of the Veteran's surgeries related to cancer, as these surgeries involved removal of teeth and parts of the jaw as well as the insertion of plates and screws.  Furthermore, there is no indication in the record of how a scar on the neck could lead to swelling of the mouth or difficulty speaking.  Indeed, the Veteran's own statements indicate that his swelling and difficulty speaking are the result of his cancer surgeries.  Because the Board below does not reopen his cancer service connection claim, however, service connection secondary to such surgeries is not available.  For these reasons, the Board finds that the evidence weighs against a finding that swelling of the mouth or difficulty speaking is related to the Veteran's left neck puncture wound scar or otherwise related to service, and service connection is therefore denied.

Cancer and Depression

The Veteran seeks to reopen his claims for service connection for cancer of the neck and mouth and depression, both as secondary to his left neck puncture wound scar.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claims for service connection for cancer and depression were originally denied in an April 2005 rating decision.  The Veteran appealed this decision.  In a July 2007 final decision, the Board denied service connection for squamous cell carcinoma of the mouth on the basis that there was no competent evidence relating carcinoma to a disease or injury in service.  In April 2008, the Board denied service connection for an acquired psychiatric disorder on the basis that there was no competent evidence relating the Veteran's psychiatric disorder to his service-connected disabilities.  The Veteran did not appeal either of these decisions.

In September 2009, the Veteran filed a claim to reopen these service connection claims for cancer and depression.  The RO denied these claims in a February 2010 rating decision based on a finding that new and material evidence had not been submitted.  The Veteran indicated disagreement in a March 2010 statement.  

In a March 2011 statement, the Veteran stated that his puncture wound caused neck cancer and that residuals of the neck condition caused depression.

In an August 2012 statement, the Veteran reported that his neck cancer caused his depression and anxiety.

The Veteran resubmitted extensive private treatment records for his cancer and depression.  All of these records, however, were considered in the prior denials of his claims.

In an October 2012 statement, the Veteran stated that his doctor had told him that his cancer was caused by service.  He further described the residuals of his cancer surgery.  In his substantive appeal, he stated that he has been in intense pain every day for several years due to his cancer surgery.

VA treatment records reflect ongoing medication management for depression and anxiety since his claim was last denied.  In June 2012, he reported that he feels down secondary to his history of mouth cancer and chronic pain issues.  Records do not otherwise reference the etiology of his psychiatric disorders.  

The Board finds that new and material evidence has not been submitted with regard to either of the Veteran's claims to reopen.  Specifically, the Board finds that the evidence submitted since the July 2007 and April 2008 Board decisions is essentially cumulative of the evidence previously of record with regard to the basis for the prior denials.  Indeed, the vast majority of the evidence submitted by the Veteran since the prior denial consists of literally the same treatment records that were already considered in prior decisions.  Additionally, the Veteran's statements about his claimed disabilities are essentially identical to those statements he made in support of his prior claims and at his April 2007 hearing before the Board for his prior appeal.  Furthermore, none of the newly submitted evidence provides a link between the Veteran's claimed disabilities and his left neck puncture wound scar or service, with the exception of his cumulative unsupported statements.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

An evaluation in excess of 30 percent for a left neck puncture wound scar is denied.

Service connection for swelling of the mouth with difficulty speaking is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for cancer of the throat and mouth (malignant tumor of the lower jaw and malignant lymph node dissection claimed as neck cancer), as secondary to a left neck puncture wound scar, is denied.

New and material evidence having not been received, the appeal to reopen the claim for service connection for an acquired psychiatric disability, to include depression, as secondary to a left neck puncture wound scar, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


